          Case 7:20-mj-02252-JCM Document 18-1 Filed 10/05/20 Page 1 of 7




                           TRANSLATION CERTIFICATION

Date: September 30, 2020

To whom it may concern:
This is to certify that the attached translation is an accurate representation of the documents
received by this office. The translation was completed from:
      •   Korean
To:
      •   English
The documents are designated as:
   • Sworn Statement of Professor Sang Hoon Han

Eugene Li, Project Manager in this company, attests to the following:
“To the best of my knowledge, the aforementioned documents are a true, full and accurate
translation of the specified documents.”




Signature of Eugene Li




                                                     Global Solutions. Local Expertise.
        Case 7:20-mj-02252-JCM Document 18-1 Filed 10/05/20 Page 2 of 7




                                         Sworn Statement


Sang Hoon Han, being duly sworn, deposes and says:


               1.        I am a professor of law at Yonsei University Law School where I have

taught criminal law since March 2004. I obtained my undergraduate, graduate, and doctoral degree

in Criminology at the Seoul National University Law School. Afterward, from 1995 to 2004, I

have held positions as a faculty member of the University of Seoul and other universities, a

researcher at the Korean Institute of Criminology, and an Assistant Professor at Kookmin

University.


               2.        I have published numerous research articles and books on Korean criminal

law and the Criminal Procedure Act. This includes matters such as Citizen’s Participation in

Criminal Trials, Criminal Evidence Law, Incapacitated Attempts, Criminal Intentions and Errors,

and Self-Assertion. I have served as a member of/or advisor to various governmental committees

such as the Supreme Court, the Ministry of Justice, the Prosecution Service, and the National

Police Agency.


               3.        I submit this affidavit to provide my opinion on the fact that the issuance

of a warrant for arrest or a warrant for detention does not suspend the statute of limitations in the

Republic of Korea.
        Case 7:20-mj-02252-JCM Document 18-1 Filed 10/05/20 Page 3 of 7




               4.     Article 253 of Korea’s Criminal Procedure Act addresses the tolling of the

statute of limitations and its legal effects. Specifically, Paragraph 1 states that “The statute of

limitations shall be suspended upon the initiation of criminal prosecution and resume when

criminal prosecution has been dismissed or final judgment indicating a violation of jurisdiction

has been rendered.” There are other provisions for the suspension as well.


               5. In the Special Act on Criminal Affairs, apart from the Criminal Procedure Act,

there are rules on suspension of the statute of limitations such as in Article 2 of the Special Act

on the May 18 Democratization Movement, etc. but these are exceptional cases. The statute of

limitations is an important issue of the freedom and rights of the people and must be explicitly

provided and the rules on suspension of statute of limitations must be strictly interpreted and

cannot be interpreted loosely or minimally to the disadvantage of the defendant as ruled in the

cases of the Supreme Court and Constitutional Court. (Constitutional Court 96 Hun-Ga 2, 1996.

2. 16, Supreme Court ruling 2011 Do 15137, 2012. 3. 29)


               6.        Given that the Criminal Procedure Act explicitly provides the specific

circumstances when the statute of limitations may be suspended, any circumstances which have

not been prescribed thereunder will not suspend the statute of limitations.


               7.        Consequently, the issuance of a warrant for arrest or a warrant for

detention will not suspend the statute of limitations because the Criminal Procedure Act does not
        Case 7:20-mj-02252-JCM Document 18-1 Filed 10/05/20 Page 4 of 7




explicitly provide for such a possibility. This interpretation is consistent with judicial precedent

and academic consensus in Korea.


Please send emails for questions to han2004@yonsei.ac.kr.




                                    Date: September 23, 2020



                                                                       Sang Hoon Han [signature]

                                                                                  Professor of Law

                                                                    Yonsei University Law School
Case 7:20-mj-02252-JCM Document 18-1 Filed 10/05/20 Page 5 of 7
Case 7:20-mj-02252-JCM Document 18-1 Filed 10/05/20 Page 6 of 7
Case 7:20-mj-02252-JCM Document 18-1 Filed 10/05/20 Page 7 of 7
